446 F.2d 640
UNITED STATES of America, Plaintiff-Appellee,v.Charles Thomas CZAPLICKI, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Thomas Randolph WALLIS, Defendant-Appellant.
No. 71-1337.
No. 71-1338.
United States Court of Appeals, Ninth Circuit.
July 22, 1971.

Philip A. DeMassa, San Diego, Cal., for defendants-appellants.
Harry D. Steward, U. S. Atty., Robert H. Filsinger, Chief, Crim. Div., Shelby R. Gott, Asst. U. S. Atty., San Diego, Cal., for plaintiff-appellee.
Before KOELSCH, BROWNING and DUNIWAY, Circuit Judges.
PER CURIAM:


1
Charles Thomas Czaplicki and Thomas Randolph Wallis were jointly tried and each was found guilty, by a jury, of various violations of 26 U.S.C. § 176a. Their appeals from the judgments, rendered on the respective verdicts, were consolidated. We conclude that both judgments should be affirmed.


2
Since no motion for acquittal was made in the trial court, neither appellant is now entitled to urge that the evidence is insufficient to support the verdict against him [Grant v. United States, 291 F.2d 746 (9th Cir. 1961), cert. denied 368 U.S. 999, 82 S. Ct. 627, 7 L. Ed. 2d 537]; however, we have nevertheless reviewed the record and find in it ample proof tending to establish that the defendants were individually guilty of the respective crimes of which they were convicted.


3
Although the prosecution should not have sought to use as exemplars two illegally seized credit card invoices signed by Wallis, the error was harmless: not only did the court, on objection made, order the writings suppressed and admonish the jury to disregard all reference to them, but Wallis himself thereafter testified on direct examination that he had in fact signed the instrument in question.


4
Judgments affirmed.